         Case 1:18-cv-09352-SN Document 100-15 Filed 10/26/20 Page 1 of 2




NY__DOCS:615453.1 [99998.42025
      Case 1:18-cv-09352-SN Document 100-15 Filed 10/26/20 Page 2 of 2

  From:    Mufti Ahmed mufti@blocklech.com
Subject:   Zap's Private Key &Legal Terms of Service {in prep for MainNet}
   Date:   December 20, 2018 at 6:38 PM America/Los_Angeles
    To:    "Tom St. Laurent" r~n~~t>~o~~:t~:~~,.c~,~~,, Eric Dixon epic@biockteci,.con~~, Nick
           SpanOS nick@blocktech.com
     Cc: H8md8n AZaf' thamdan@blocktech.com


Hi Tom,


Have you had a chance to follow up with Nick Ft Eric on the following 2 items?


   • A. Legal Terms of Service -with respect to launch of Zap to MainNet
        o general indemnification of Synapse
        o Eric may need to draft a 1 to 2 pager
        o Tom may have samples from other projects.



     B. Zap's Private Key
         o Nick, Who holds the private key?
         o Tom, can go into governance of contracts
                 • with admin
                   with/out admins



Cheers,
Muft




                                                                                                 BTC003082
